UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported):July 30, 2007 (July 30,2007) SENIOR HOUSING PROPERTIES TRUST Maryland 001-15319 04-3445278 (State of organization) (Commission file number) (I.R.S. Employer Identification Number) 400 Centre Street, Newton, Massachusetts 02458 617-796-8350 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) ITEM 2.02. RESULTS OF OPERATIONS AND FINANCIAL CONDITION. On July 30, 2007, Senior Housing Properties Trust, or the Company, issued a press release setting forth the Company’s results of operations and financial condition for the quarter and six months ended June 30, 2007 and also provided certain supplemental operating and financial data for the quarter and six months ended June 30, 2007. Copies of the Company’s press release and supplemental operating and financial data are furnished as Exhibits 99.1 and 99.2 hereto, respectively. ITEM 9.01.FINANCIAL STATEMENTS AND EXHIBITS. (d)Exhibits The Company hereby furnishes the following exhibits: 99.1Press Release dated July 30, 2007. 99.2Second Quarter 2007 Supplemental Operating and Financial Data. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. SENIOR HOUSING PROPERTIES TRUST By: /s/ Richard A. Doyle Richard A. Doyle Treasurerand ChiefFinancial Officer Date: July 30, 2007
